Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-17 are objected to because of the following informalities:  “frame of image” should be amended to recite “image frame”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 1, 7-8 and 9, 13-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and claim 8, respectively, of copending Application No. 17/043.093 (reference application). While not technically allowed at the drafting of this rejection, the Office notes that application 17/043.093 was issued a notice of allowance on 30 August 2021. Although the claims at issue are not identical, they are not patentably distinct from each other because they cover essentially the same subject matter.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6-10, 13-16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Huang (CN 108122544).

Regarding claim 1, Huang disclose:
A driving method for a display device ([0005]), comprising: 
dividing a backlight source of the display device into a plurality of regions, pixels of the display device being divided into blocks in a one-to-one correspondence to the regions of the backlight source; and the backlight source comprises light sources of a plurality of colors (see [0009, 0018, 0039, 0050]); 
independently controlling an emergent light brightness of a light source of each color in each of the regions with a regional control unit; acquiring an input signal of each frame of image to be displayed (see [0009, 0018, 0026, 0042); 
displaying each frame of image by a front sub-frame and a rear sub-frame, a driving voltage of a pixel of one sub-frame being higher than a driving voltage of a same pixel in another sub-frame; determining, according to the driving voltage of the pixel corresponding to each of the regions, amplitude of backlight brightness compensation signals of the light source of each color in each of the regions respectively corresponding the two sub-frames; the higher the driving voltage is, the weaker the backlight brightness compensation signal is, and the lower the driving voltage is, the stronger the 
adjusting the emergent light brightness of the light source of each color in each region according to the backlight brightness compensation signal (see [0009, 0049-0050, 0058]).
Regarding claim 6, the rejection of claim 1 is incorporated herein. Huang further disclose:
wherein backlight brightness compensation of the light source of the color in the region is not started when a difference value between the first driving voltage and the second driving voltage of the sub-pixel of each color in each of the regions is not greater than a backlight brightness compensation threshold of the respective color (see [0016]).
Regarding claim 7, the rejection of claim 1 is incorporated herein. Huang further disclose:
before the adjusting the emergent light brightness of the light source of each color in each region according to the backlight brightness compensation signal, the method further comprises adjusting the backlight brightness compensation signal of each region so as to alleviate the emergent light brightness difference of adjacent regions (see [0017, 0021, 0059]). 
Regarding claim 8, the rejection of claim 7 is incorporated herein. Huang further disclose:
the adjusting the backlight brightness compensation signal of each region is implemented by spatial low-pass smoothing filtering processing (see [0017, 0021]). 
Regarding claim 9, claim 9 is rejected under the same rationale as claim 1, where Huang further disclose:
a display panel; a backlight module, comprising a backlight source and a regional control unit, the backlight source comprises light sources of a plurality of colors, the regional control unit divides the backlight source into a plurality of regions and independently controls an emergent light brightness of each light source in each region, and pixels in the display panel are divided into blocks in a one-to-one correspondence to the regions of the backlight module (see [0009, 0018, 0022, 0026, 0039-0040, 0050). 
Regarding claim 10, the rejection of claim 9 is incorporated herein. Huang further disclose:
the driving circuit further comprises a reference backlight brightness module configured to acquire the reference backlight brightness signal corresponding to each frame of image (see [0010, 0019]). 
Regarding claims 13-15, claims 	13-15 are rejected under the same rationale as claims 6, 7 and 8, & 7 and 8, respectively. 
	Regarding claim 16, the rejection of claim 9 is incorporated herein. Huang further disclose:
(see [0053]). 

Allowable Subject Matter
Claim 17 is allowed.
Claims 2-5, 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH BUKOWSKI whose telephone number is (571)270-7913.  The examiner can normally be reached on Tuesday - Friday // 0530-1530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571.272.7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/kenneth bukowski/
Primary Examiner, Art Unit 2621